Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s amendments to overcome the 112a rejection of record are acknowledged. The 112a rejection of record is withdrawn accordingly.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105827 A1 (KIM).
Regarding claim 1, KIM teaches “A light emitting device (FIG. 1, FIG. 2, FIG. 3), comprising:
a substrate (110 including buffer layer 115 in FIG. 2);

a first upper electrode (160-3, FIG. 3) disposed on the second semiconductor layer (126) of the first light emitting diode (P4), electrically connected to the first semiconductor layer (122) of the first light emitting diode (P4), and insulated from the second semiconductor layer (126) of the first light emitting diode (P4); and
a second upper electrode (160-2, FIG. 2) disposed on the second semiconductor layer (126) of the second light emitting diode (P3), electrically connected to the first semiconductor layer (122) of the second light emitting diode (P3), and insulated from the second semiconductor layer (126) of the second light emitting diode (P3);
wherein the first light emitting diode and the second light emitting diode are spaced apart (P3 and P4 are spaced apart by S in FIG. 3) from each other ...,
wherein the first light emitting diode and the second light emitting diode have inclined side surfaces facing each other with the exposed substrate disposed therebetween (see FIG. 3), respectively,
wherein the first upper electrode (160-3, FIG. 3) has a first portion (102 of 160-2 in FIG. 3) electrically connected to the second semiconductor layer (126) of the second light emitting diode (P3) and covering portions of the first portion of the substrate (S between P3 and P4), the first light emitting diode (P4), and the second light emitting diode (P3), and
wherein the second upper electrode (160-2) has a groove ([0077])”.

    PNG
    media_image1.png
    742
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    583
    545
    media_image3.png
    Greyscale

such that a first portion of the substrate between the first and second light emitting diodes does not overlap the first and second semiconductor layers of the first and second light emitting diode"; however, the limitation "substrate" does not limit the structure of the claimed substrate to a specific material or constituent parts. Therefore, the second electrode unit 60 and above lying layers (20, 40, 50) reads on the claimed "substrate" with surface of 20 not covered by semiconductor layer 12 and 16 in FIG. 10.

    PNG
    media_image4.png
    547
    534
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second electrode unit 60 form a common supply power which would give additional control over light emitting area by having an alternative power supply route as suggested by KIM ([0180]-[0181]).
Regarding claim 2, KIM teaches “The light emitting device of claim 1, wherein the second upper electrode (160-2) is insulated from the first (122) and second (126) semiconductor layers of the first light emitting diode (P4)”.
Regarding claim 3, KIM teaches "The light emitting device of claim 1, wherein each of the first and second upper electrodes is in the form of a plate or a sheet having a ratio of length to width (see 160-3 and 160-2 in FIG. 1)". 
KIM does not explicitly teaches "a ratio of length to width in a range of 1:3 to 3:1", however, given KIM teaches an electrode length to width ratio and the lack of disclosed novelty of said ratio, it would have been obvious to determine the optimum length to width for making electrical contacts between light emitting regions.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 6, KIM teaches “The light emitting device of claim 1, wherein the first upper electrode and the second upper electrode comprise ohmic contact layers (130, [0062]) in ohmic contact with the first semiconductor layers of the first and second light emitting diodes, respectively (130 and 122 are formed of the same material as disclosed, therefore, is considered to have an ohmic contact, [0062], [0051], [0056])”.
Regarding claim 8, KIM teaches “The light emitting device of claim 1, further comprising a first interlayer insulating layer (140) disposed between the first and second light emitting diodes (140 is between P3 and P4 in FIG. 3) and the first and second upper electrodes (140 is between 160-2 and 160-3, FIG. 1),
wherein the first and second upper electrodes are insulated from the side surfaces of the first and second light emitting diodes by the first interlayer insulating layer (see FIG. 2 and FIG. 3)”.
Regarding claim 9, KIM teaches “The light emitting device of claim 8, further comprising lower electrodes (130) respectively disposed on the second semiconductor layers of the first and second light emitting diodes,

wherein the first upper electrode (160-3) is connected to the lower electrode (130) on the second light emitting diode (P3) exposed through the first interlayer insulating layer (see FIG. 3)”.
Regarding claim 15, KIM teaches “The light emitting device of claim 1, wherein the groove of the second upper electrode is configured to accommodate the first portion of the first upper electrode (102 is a groove filled with electrode material, [0077])”.
Regarding claim 16, KIM teaches “The light emitting device of claim 15, wherein at least a portion of the second upper electrode is formed near the groove ([0077])”.
Regarding claim 17, KIM teaches “The light emitting device of claim 16, wherein the at least the portion of the second upper electrode (160-2) is limitedly disposed on the second light emitting diode (FIG. 1, FIG. 2)”.
Regarding claim 18, KIM teaches "The light emitting device of claim 1".
KIM does not explicitly teach the semiconductor support layer 66 of electrode unit 60 is formed from a growth process such that " substrate is a growth substrate for growing the first semiconductor layer, the active layer, and the second semiconductor layer"; however, "a growth substrate for growing the first semiconductor layer, the active layer, and the second semiconductor layer" do not confer a specific material. Since layer 60 and the above lying layers can function as a substrate and at least layer 66 is formed of a semiconductor material, layers 60 and above lying layers meet all claimed implied material and structure for a substrate. 

Regarding the limitation the substrate is "for growing the first semiconductor layer, the active layer, and the second semiconductor layer", said limitations are read as intended use of the substrate; an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, Light emitting structure 10 of KIM can be grown on layer 60 and above lying layers by using a buffer and/or seed layer. 
Regarding claim 19, KIM teaches “The light emitting device of claim 1, wherein the first light emitting diode or the second light emitting diode has a via hole (opening for 102 in P3 and P4) exposing the first semiconductor layer through the second semiconductor layer and the active layer (see FIG. 2 and FIG. 3), and
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130105827 A1 (KIM) in view of US 20100059768 A1 (HASNAIN).
Regarding claim 5, KIM teaches "The light emitting device of claim 1".
KIM does not explicitly teach a material for connection electrode 160 connecting between light emitting regions such that "the first upper electrode and the second upper electrode include Al"; however, HASNAIN teaches connection electrode 59 for creating series connection between light emitting regions 64 and 65 in FIG. 6.
One of ordinary skill would want to form connection electrodes 160 of KIM to be aluminum as taught by HASNAIN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known electrode material such as aluminum for forming connecting electrode. Aluminum is well known for being non-reactive to atmosphere condition and low light absorbing.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125.


	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105827 A1 (KIM'27) in view of US 20130105845 A1 (KIM'45).
Regarding claim 11, KIM'27 teaches "The light emitting device of claim 9".
KIM'27 does not explicitly teach "a second interlayer insulating layer covering the first and second upper electrodes", however, KIM '45 teaches series connected emitting light emitting device with a distributed Bragg reflective layer 140-1 and 140-2 formed above and below upper electrodes 160 in FIG. 6-8.
One of ordinary skill would want to modify the insulating layer 140 of KIM'27 to form the insulating distributed Bragg reflective layers above and below connection electrodes 160 as taught by KIM'45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce absorption loss and protect the upper electrodes from being damaged as taught by KIM'45 ([0088]).
Regarding claim 12, KIM'27 in view of KIM'45 teaches "The light emitting device of claim 11" as previously discussed.
KIM'27 further teaches "a first pad (170, FIG. 1) and a second pad (150, FIG. 1) for supplying electrical power to the first and second light emitting diodes,"
KIM'27 does not explicitly teach "wherein the first and second pads are disposed on the second interlayer insulating layer", however, KIM'45 teaches the series connected light emitting regions having electrode units 150 and 184 formed on distributed Bragg reflective layer 140-2 in FIG. 15.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce absorption loss and protect the upper electrodes from being damaged as taught by KIM'45 ([0088]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130105827 A1 (KIM) as evident by US 20130334551 A1 (LEE).
Regarding claim 18, KIM teaches "The light emitting device of claim 1".
KIM does not explicitly teach the semiconductor support layer 66 of electrode unit 60 is formed from a growth process such that " substrate is a growth substrate for growing the first semiconductor layer, the active layer, and the second semiconductor layer"; however, "a growth substrate for growing the first semiconductor layer, the active layer, and the second semiconductor layer" do not confer a specific material. Since layer 60 and the above lying layers can function as a substrate and at least layer 66 is formed of a semiconductor material, therefore, meets all the claimed implied material and structure for a substrate.
Regarding the limitation "a growth substrate", “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a 
Regarding the limitation "…for growing the first semiconductor layer, the active layer, and the second semiconductor layer", support layer 66 is formed of GaAs which is a well-known growth substrate material (as evident by US 20130334551 A1, [0018]). Therefore, support layer 66 would be capable of growing above lying device layers. 
Furthermore, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 4, 7, 10, 13, 14, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817